Per Curiam.
From a judgment against him in the Supreme Court the prosecutor appealed to this court, and noticed the cause foi argument at the present June term, 1922. On the call of the list it was announced by counsel that the case would be submitted on briefs. A brief on behalf of the respondents was filed within the time limited by rule 35, as amended, but none has been filed on behalf of the prosecutor-appellant, and, therefore, the appeal is considered to be abandoned, as provided in the rule. In this situation the respondents are entitled to an affirmance of the judgment; and that will be the order.
For affirmance — The Chancellor, Chief J ustice, Trenchard, Bergen, Mtnturn, Kalisch, Katzenbach, White, Heppenheim'er, Williams, Gardner, Van Bus-kirk, JJ; 12.
For reversal — None.